Citation Nr: 9915879	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  95-25 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
a disability manifested by chest pain is well grounded.

2.  Whether a claim of entitlement to service connection for 
floaters is well grounded.

3.  Entitlement to a compensable disability rating for 
service-connected degenerative joint disease of the cervical 
spine, on appeal from the initial grant of service 
connection.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1981 and from May 1981 to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for atypical chest pain and spots before the eyes 
and granted entitlement to service connection for 
degenerative joint disease of the cervical spine, with 
history of left shoulder pain, evaluated as noncompensable 
effective from August 1, 1993.  

The case was previously before the Board in January 1997, 
when it was remanded for additional development, including 
examination of the veteran.  The requested development has 
been completed to the extent necessary.

The March 1994 rating decision also denied entitlement to 
service connection for an upper respiratory disorder and 
entitlement to a 10 percent disability rating pursuant to 
38 C.F.R. § 3.324.  The veteran perfected an appeal as to 
these issues.  The RO granted entitlement to service 
connection for allergic rhinitis and a 10 percent disability 
rating pursuant to 38 C.F.R. § 3.324 in October 1998.  The 
RO's action was a full grant of the benefits sought, and that 
there is no longer an outstanding issue of fact or law 
pertaining to these claims.  See Grantham v. Brown, 114 F .3d 
1156 (1997).  In October 1998, the RO also granted 
entitlement to service connection for fibromyalgia of the 
left trapezius as a separate disability from the service-
connected cervical spine disorder.

AMVETS power of attorney was withdrawn in December 1998.  The 
Board offered the veteran a chance to select another 
representative in April 1999; however, he did not respond.

In this decision, the Board has recharacterized the cervical 
spine issue on appeal in order to comply with the recent 
opinion by the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  No medical evidence has been presented or secured in this 
case to render plausible a claim that the veteran currently 
has any disorder manifested by chest pain.

2.  There is no competent evidence that floaters are a 
manifestation of disability, or that there is any 
relationship between floaters and a disease or injury in 
active service.

3.  The veteran has essentially normal range of motion of the 
cervical spine with no pain.


CONCLUSIONS OF LAW

1.  The claim for service connection for a disability 
manifested by chest pain is not well grounded, and there is 
no statutory duty to assist the veteran in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for floaters is not well 
grounded, and there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a compensable disability rating for 
service-connected degenerative joint disease of the cervical 
spine have not been met at any time since August 1, 1993.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.14, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5290, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for any 
complaints or findings of spots before the eyes, or floaters. 

In September 1977, the veteran sought treatment for pain 
throughout his chest on both sides.  He stated that that he 
was hit in the chest with a foot several times 20 hours ago.  
The examiner's assessment was rule out fracture, contusions 
to chest.  The veteran expressed similar complaints five days 
later.  Chest films were negative.  The examiner diagnosed 
contusions of the ribs.  

In April 1978, the veteran complained, in pertinent part, of 
pain in the sternal portion of the chest.  He was diagnosed 
as having influenza. 

On separation examination in November 1980, the veteran gave 
a history of pain or pressure in the chest.  A chest x-ray 
was negative for any abnormality.  Examination of the lungs, 
chest and heart was normal. 

During the veteran's second period of active duty, he 
complained of pain over his left chest for two months in 
January 1985.  He stated that he had hit himself against a 
wall while at sea.  A chest x-ray was within normal limits.  
There was no evidence of rib fracture or pulmonary disease.  
The examiner diagnosed an upper respiratory infection (URI) 
with bronchitis.

On separation examination in June 1993, the veteran gave a 
history of shortness of breath and pain or pressure in his 
chest.  He described a left-sided chest pain that felt like 
an electrical shock for a couple of years.  It occurred after 
exercising and was associated with shortness of breath.  
Examination of the lungs, chest and heart was normal.

The veteran was referred for further evaluation in June 1993 
based upon his reports of left-sided chest pain radiating to 
his arm, lasting from seconds to a few minutes.  It was not 
associated with shortness of breath.  It began during 
exertion.  An electrocardiogram (EKG) showed normal sinus 
rhythm and early repolarization.  Physical examination was 
unremarkable.  

On internal medicine evaluation, the veteran stated that he 
had progressive, substernal chest pains for the past couple 
of years.  He stated that the pain was sharp and did not 
radiate.  It was not associated with nausea, vomiting, 
diaphoresis or dyspnea.  It was not associated with exercise 
and it varied.  It may be effected by position but not 
always.  Physical examination, including and EKG, was 
essentially normal.  The examiner's assessment was atypical 
chest pain, likely musculoskeletal in etiology.  A July 1993 
chest x-ray revealed a focal triangular density at the left 
base, which may be related to previous 
inflammatory/infectious disease.  

Later in July 1993, the veteran underwent a tread mill stress 
test.  He exercised for nine minutes and 44 seconds with no 
chest pain, arrhythmia or ischemic changes.  The examiner 
diagnosed non-cardiac chest pains, doubt the pain is related 
to the left lower lobe density, probably due to 
musculoskeletal etiology.  

Following his separation from active service, the veteran was 
examined by VA in October 1993.  He complained of left chest 
pain, lasting only for a moment, or less than one second, and 
precipitated by physical exertion.  The pain was described as 
sharp and shooting.  He stated that he was not able to 
complete his inservice tread mill stress test because of 
shooting pains in the left chest.  He no longer ran because 
of pain and shortness of breath.  He stated that he had chest 
pains later during the day that he believed were related to 
stress, although he did not relate any particularly stressful 
disorder in his life.  The veteran further complained of 
spots before his eyes.  Fundoscopic examination did not 
reveal any floaters, but was not entirely satisfactory due to 
poor patient cooperation.  Cardiovascular and respiratory 
examination was normal.  

On musculoskeletal examination, there was normal range of 
motion of the cervical spine with no pain on motion.  
Neurological examination was entirely normal throughout 
though it appeared that there may be some increase of 
sensation to pinprick over the distribution of cervical 
roots, four, five and six.  However, because the veteran was 
not a good historian, the examiner stated that he was not 
confident of the reliability of this.  Cervical spine x-rays 
were taken, which showed minimal spurring anteriorly at C5-
C6.  The impression was very minor degenerative changes not 
unusual for age at C5-C6.  The examiner stated that he was 
"unable to demonstrate any abnormalities of the cervical 
spine" and was "unable to demonstrate any clear, definite 
neurological abnormality but for the suggestion of 
hypersensitivity to pinprick, particularly over the left 
side, involving cervical roots four, five and six."  The 
examiner further stated that he was "not able to explain why 
[the veteran] has the shooting pains in the left 
anterolateral chest.  I was not able to demonstrate any 
sensory change to pinprick in this area, nor was there any 
tenderness to palpation."

In June 1995, the veteran reported that he continued to 
experience chest pain and that he had spots before his eyes 
(which hindered his night vision) as a result of years of 
active duty, poor fluorescent lighting, and conditions that 
hindered his reading ability.  He stated that the condition 
was worsened by normal military duties and failure to 
received proper treatment.  

The veteran underwent VA trachea and bronchi and 
cardiovascular examinations in July 1997 by the same examiner 
who saw him in October 1993.  The examiner reviewed the 
claims file.  On trachea and bronchi examination, the 
examiner noted that though there were a few rhonchi in the 
left posterior chest that cleared after continued breathing, 
he found no other abnormalities in the lung or any signs of 
acute or chronic bronchitis or evidence of any other cause of 
lung disease.  Pulmonary function tests, although within 
normal limits, were also consistent with early intrinsic 
constriction.

On cardiovascular examination, the veteran stated that since 
he stopped jogging in 1993 he had no episodes of chest pain.  
However, about two or three months ago while mowing his lawn 
he had some left upper anterior chest pain near the left 
shoulder.  The pain cleared when he stopped mowing with no 
recurrence under any other circumstances.  He denied ever 
having a diagnosis of heart disease.  The veteran was very 
vague about giving details of his symptoms.  An EKG was 
normal.  A chest x-ray revealed a normal-sized heart and  
clear lungs with no acute disease.  Physical examination was 
essentially negative.  The examiner concluded that there was 
no clinical or electrocardiographic evidence of heart 
disease.  The examiner also noted that the veteran repeatedly 
stated that the kind of chest pain he had during active 
service had not recurred since he stopped jogging in 1993.

The veteran was also afforded a VA visual examination in July 
1997.  He complained of floaters bilaterally for several 
years.  Floaters were noted bilaterally on examination.  The 
examiner diagnosed floaters bilaterally, visually 
insignificant.

On VA joints examination in August 1997, the examiner 
reviewed the claims file.  The veteran denied any neck pain.  
He denied any left-sided chest pain which he indicated 
disappeared a couple of years ago.  Examination of the neck 
revealed right and left lateral rotation to 75 degrees.  
Forward flexion was to 50 degrees and backward extension was 
to 35 degrees.  There was no pain on range of motion testing 
of the neck.  There was no paracervical tenderness or spasm.  
There was no measurable atrophy of the upper extremities.  
Reflexes and sensation appeared intact.  Strength appeared to 
be normal in the upper extremities.  X-rays of the cervical 
spine were interpreted as showing minor focal spondylosis 
anteriorly at one level, little change over the last four 
years.  The examiner's impression was early degenerative 
changes of the cervical spine, possible cervical 
radiculopathy.  The veteran was referred for neurological 
evaluation for possible left cervical radiculopathy.

On neurological examination in September 1997, the veteran 
denied any cervical pain or limited cervical range of motion.  
He denied any numbness or weakness of the left upper 
extremity, although the left hand felt weak with cold 
weather.  The examiner noted no drift of the upper 
extremities.  Color and temperature of the left upper 
extremity appeared the same as the right.  Grip strength was 
good bilaterally.  Strength was essentially normal.  Deep 
tendon reflexes were +1/4 bilaterally.  There was no Babinski 
sign.  There was full range of motion of the neck.  There was 
some tenderness and tightness in the left trapezius muscle 
with probable trigger point areas noted.  An electromyogram 
(EMG) and nerve conduction studies (NCS) of the left upper 
extremity, compared to the right upper extremity, were 
completely normal.  The examiner concluded, in pertinent 
part, that EMG and NCS showed no evidence of radiculopathy or 
neuropathy.      


II.  Legal analysis

a.  Disability manifested by chest pain 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303, 3.304 (1998); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992). 

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for cardiovascular 
disease may be established based on a legal "presumption" 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
Court has held that the second and third Caluza elements can 
also be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

For the purpose of determining whether a claim is well 
grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).  

Here, no medical evidence has been presented or secured to 
render plausible a claim the veteran currently has a disorder 
manifested by chest pain.  Although acceptable lay evidence 
may constitute competent evidence when it comes to describing 
symptoms or manifestations of a disease, a veteran's 
statements as to symptomatology, without medical evidence of 
an underlying impairment capable of causing the symptoms 
alleged, generally cannot constitute plausible evidence of 
the existence of a current disability for VA service 
connection purposes.  Compare Espiritu v. Derwinski, 1 Vet. 
App. 492, 494 (1992), and Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  Indeed, the veteran has recently denied 
having any chest pain and medical examination has been 
negative for any cardiovascular, pulmonary or musculoskeletal 
pathology that could account for any such pain. On 
musculoskeletal examination in 1993, the examiner stated that 
he was not able to explain why the veteran had shooting pains 
in the left anterolateral chest.  There was no sensory change 
to pinprick in the area or any tenderness to palpation.  
There was also no clinical or electrocardiographic evidence 
of heart disease or any abnormalities in the lung on VA 
examination in 1997.  In Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), the Court noted that, "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability . . 
. In the absence of proof of a present disability there can 
be no valid claim."  Thus, the veteran's claim is not well 
grounded in the absence of medical evidence showing a current 
disorder manifested by chest pain.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for a disability manifested by chest pain.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


b.  Floaters

Floaters are defined as "spots before the eyes; deposits in 
the vitreous of the eye, usually moving about and probably 
representing fine aggregates of vitreous protein occurring as 
a benign degenerative change." Dorland's Illustrated Medical 
Dictionary 640 (28th ed. 1994); see Supplemental Statement of 
the Case, dated October 7, 1998.

On VA examination in July 1997, the examiner noted that the 
veteran's floaters were "visually insignificant."  There is 
no medical evidence of record showing that the veteran's 
floaters result in a reduction in visual acuity or field of 
vision, or otherwise result in any actual impairment of the 
eye.  Hence, the medical evidence does not support a finding 
of a current eye disability. 

Assuming, without deciding, that floaters represent a 
disability, the veteran has not specifically reported that 
floaters were manifest during active service or complained of 
continuity of symptomatology since active service.  He only 
gave a vague history of floaters for several years in 1997.  
There are also no medical opinions or any other competent 
evidence contained in any of the veteran's post-service 
medical records relating current floaters to any inservice 
disease or injury.  The veteran's statements are insufficient 
to ascribe his post-service floaters to active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because no 
medical evidence has been presented or secured to render 
plausible a claim that the floaters diagnosed in 1997 had 
their onset in service or are the result of, or related to, 
any disease contracted or injury sustained in active military 
service, and because there is no competent evidence that 
floaters are a manifestation of disability, the Board 
concludes that this claim is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Board finds VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence to 
complete his application for VA benefits.  38 U.S.C.A. 
§ 5103(a) (West 1991).  Nothing in the record suggests the 
existence of evidence that might well ground the appellant's 
claim for floaters.  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).


c.  Service-connected degenerative joint disease of the 
cervical spine

The veteran appealed the initial assignment by the RO of a 
noncompensable disability rating for his service-connected 
degenerative joint disease of the cervical spine.  
Accordingly, his claim for an initial rating in excess of 0 
percent for his service-connected disability is a well-
grounded claim.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (holding that when a claimant is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open). 

The RO provided the veteran appropriate VA examinations.  
There is no indication of additional treatment records that 
the RO failed to obtain, and sufficient evidence is of record 
to rate the veteran's service-connected disability properly.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

After the veteran disagreed with the original disability 
rating assigned for his service-connected condition, the RO 
issued a Statement of the Case (SOC) in May 1995 that 
essentially addressed the issue as entitlement to an 
increased evaluation.  The Court recently held that there is 
a distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  12 Vet. App. at 126.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id.  With 
an increased rating claim, "the present level of disability 
is of primary importance."  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  This distinction between disagreement with 
the original rating awarded and a claim for an increased 
rating is important in terms of VA adjudicative actions.  See 
Fenderson.

The SOC provided to the veteran incorrectly identified the 
issue on appeal.  However, the Board concludes that the 
veteran was not prejudiced by this error in the circumstances 
of this case.  This case may be distinguished from Fenderson 
with regard to the SOC because the RO subsequently identified 
the issue on appeal not as a claim for an "increased" 
disability rating for a cervical spine disorder but as 
"Evaluation of residuals of degenerative joint disease of 
the cervical spine . . ." in an October 1998 supplemental 
statement of the case (SSOC).  

More importantly, the RO's SOC and its SSOCs provided the 
veteran with the appropriate applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of an initial disability evaluation for the 
service-connected disability.  The SOC indicated that all the 
evidence of record at the time of the March 1994 rating 
decision (i.e., service medical records, etc.) was considered 
in assigning the original disability rating for the veteran's 
cervical spine disorder.  The RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.   
The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
this condition for any period of time since his original 
claim.  

Thus, despite the incorrect phrasing of the issue on appeal 
in the SOC, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim.  He has 
been provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.   In the particular circumstances of this case, 
the Board sees no prejudice to the veteran in 
recharacterizing the issue on appeal to properly reflect his 
disagreement with the initial disability evaluation assigned 
to his service-connected degenerative joint disease of the 
cervical spine.  It would be pointless to remand the 
veteran's claim in order to instruct the RO to issue a SSOC 
that correctly identified the issue on appeal.  Any error in 
the RO's phrasing of the issue on appeal in the SOC was not 
prejudicial to the veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran's degenerative joint disease of the cervical 
spine is rated under a combined diagnostic code which takes 
into account both the x-ray evidence of degenerative changes 
of the cervical spine as well as the resulting limitation of 
motion, if any, of the cervical spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5290 (1998).  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  With any 
form of arthritis, painful motion is an important factor of 
disability.  The medical examiner should take care to note 
facial expression, wincing, pressure on manipulation, and 
muscle spasm to assist in identifying truly painful joints.  
38 C.F.R. § 4.59 (1998).  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for compensable evaluation are not met. 
38 C.F.R. § 4.31 (1998). 

In DeLuca v. Brown, 8 Vet. App. 202 (1996), the Court 
emphasized the importance, in cases involving subjective 
complaints of pain, of the Board's mindfulness of VA 
regulations pertaining to the consideration of pain in 
determining the appropriate disability rating.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1995).  The Court held that 38 C.F.R. 
§ 4.40 was not subsumed by the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board must 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40 (1995) apart from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).  The 
Court has also held that the Board may not base its 
conclusions about the degree of disability "on a VA medical 
examination which fail[s] to adhere to the mandate of 38 
C.F.R. § 4.40 that examinations upon which ratings are based 
adequately portray functional loss due to pain, and determine 
whether pain 'was evidenced by the visible behavior of the 
claimant' . . . ."  Voyles v. Brown, 5 Vet. App. 451, 
453(1993), citing Quarles v. Derwinski, 3 Vet. App. 129, 140 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).

Since there is no complete bony fixation (ankylosis), 
ankylosis of the cervical spine, or residuals of a fracture 
of a vertebra, diagnostic codes 5285, 5286 and 5287 are not 
applicable here.  However, a greater rating than that 
currently in effect (0 percent) is available under diagnostic 
code 5290 where limitation of motion of the cervical spine is 
slight (10 percent), moderate (20 percent), or severe (30 
percent); or under diagnostic code 5293 where there is 
evidence of mild intervertebral disc syndrome (10 percent), 
or intervertebral disc syndrome with moderate, recurring 
attacks (20 percent) or severe, recurring attacks, with 
intermittent relief (40 percent) or where there is pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent reflex, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief (60 percent).

While the Board will consider the veteran's cervical spine 
disability under diagnostic codes 5290 and 5293, separate 
evaluations under these codes are not appropriate because the 
rule against pyramiding of benefits mandates that "the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1997); Brady v. Brown, 4 Vet. App. 203, 206 
(1993); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) ("The critical element is that none of the 
symptomatology . . . is duplicative of or overlapping with 
the symptomatology of the other . . . conditions."); see 
also VAOPGCPREC 23-97 (July 1, 1997) (where the medical 
evidence shows that the veteran has arthritis of a joint and 
where the diagnostic code applicable to his/her disability is 
not based upon limitation of motion, a separate rating for 
limitation of motion under Diagnostic Code 5003 may be 
assigned, but only if there is additional disability due to 
limitation of motion.)  Diagnostic code 5293 specifically 
encompasses loss of range of motion, so that additional 
ratings for painful or limited motion of the cervical spine 
would constitute pyramiding, or compensating twice for the 
same disability.  VAOPGCPREC 36-97 (December 12, 1997).  
However, the Board will address the rating criteria of each 
of the diagnostic codes to ensure that the veteran's cervical 
spine disability receives the highest applicable rating.

With respect to diagnostic code 5293, physical examination 
has revealed essentially no neurological deficit.  
Neurological examination was entirely normal on VA 
examination in October 1993.  Although there was some 
increase to sensation to pinprick over the left side 
involving cervical roots four, five and six, the examiner was 
not certain of the reliability of these findings because the 
veteran was a poor historian.  Neurological examination was 
again normal on VA joints and neurological examinations in 
August and September 1997.  EMG and NSC did not show any 
evidence of radiculopathy or neuropathy.  Therefore, the 
Board finds that the veteran is not experiencing mild, 
moderate or severe intervertebral disc syndrome and his 
disability does not warrant a rating in excess of 0 percent 
under diagnostic code 5293.

The ranges of motion in degrees, as tested on medical 
examinations, do not reflect a degree of impairment under the 
rating schedule that would warrant a higher disability rating 
for the veteran's cervical spine if rated under the 
limitation of motion code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (1998).  On VA examinations in October 1993 and 
September 1997, the veteran's neck demonstrated full range of 
motion.  In August 1997, examination of the neck revealed 
right and left lateral rotation to 75 degrees.  Forward 
flexion was to 50 degrees and backward extension was to 35 
degrees.  Accordingly, the evidence does not show that motion 
is slightly limited to support a 10 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (1998).  Under 
Diagnostic Code 5003, when limitation of motion of the 
specific joint or joints is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each group of minor joints affected by 
limitation of motion.  The cervical spine is a group of minor 
joints.  See 38 C.F.R. § 4.45(f).  However, limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion in order to apply a 10 percent evaluation under this 
provision.  The veteran has consistently denied any pain on 
motion of the cervical spine, and none was objectively shown 
on range of motion testing.  No functional loss has been 
demonstrated.  38 C.F.R. § 4.40, 4.45 (1998); DeLuca v. 
Brown, 8 Vet. App. 202 (1996).  While the veteran has 
complained of left arm pain, he is separately service 
connected and evaluated for fibromyalgia of the left 
trapezius.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for a 
compensable disability rating at any time.  The 
service-connected degenerative joint disease of the cervical 
spine does not more nearly approximate the next higher or 10 
percent rating.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Code 5003-5290 (1998).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1998).  The 
noncompensable rating is the appropriate rating in this case.


ORDER

Having found the claim not well grounded, entitlement to 
service connection for a disability manifested by chest pain 
is denied.

Having found the claim not well grounded, entitlement to 
service connection for floaters is denied.

Entitlement to a compensable disability rating for service-
connected degenerative joint disease of the cervical spine, 
on appeal from the initial grant of service connection, is 
denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

